Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/21 has been entered.

Allowable Subject Matter
Claims 1, 4-18, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: DE-202011109498-U1, hereinafter DE’498, was found to be the closest prior art.  DE’498 discloses a tool holder (See Figure 2) for a tool having a counter element, the holder comprising: a main body 4; a deformable receptacle 3 for clamping of a tool; and at least one blocking element 12, sized and dimensioned to engage the counter-element on the tool to thereby prevent axial migration of the tool 15 from the tool holder (See Figure 7), arranged within the receptacle, each arranged on a support surface 11 formed in a peripheral annular groove (See Figure 2) that extends radially outward relative to the clamping section of the receptacle (See Figure 2).  DE’498 does not 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of DE’498, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722